DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claim 9 is objected to because of the following informalities: Claim 9 refers to “a shock absorber” and should refer to the –the shock absorber--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 4, 9, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al. (USP 8,286,475).
With respect to claim 1, Nakajima et al. disclose a sensor container for a downhole sensor mountable in a receiving space on a carrier that is insertable into a wellbore, the sensor container comprising: a container body (330) having a receiving space to which a shock-sensitive sensor (electronics 360 which measure, record, processing and/or transmit energy, see column 4 lines 25-40) is couplable, wherein a 
	With respect to claim 2, Nakajima et al. disclose wherein the sensor container is elongate and has a lengthwise dimension greater than a widthwise dimension thereof (see figure 3A).
With respect to claim 4, Nakajima disclose a sensor holder (340) configured to fit at least partially into the receiving space of the container body.
With respect to claim 9, further comprising a shock absorber positioned at each of two lateral sides of the sensor container and each shock absorber configured to buffer shock forces and vibration forces acting respectively thereupon (see figure 3D).
With respect to claim 15, Nakajima et al. disclose a downhole tool comprising: a drilling assembly (drill string 12 and drill bit 105); a sensor container mounted in a receiving space of a carrier portion of the downhole tool, the sensor container comprising: a container body (330) having a receiving space in which a shock-sensitive sensor (electronics 360 which measure, record, processing and/or transmit energy, see column 4 lines 25-40) is coupled, wherein a printed circuit board (312) housing is integrated as part of the container body for receiving a printed circuit board such that the printed circuit board is within the container body (see figure 3D), wherein the printed circuit board housing contacts at least a portion of the shock-sensitive sensor 
20. (Currently Amended) A method for fabricating a sensor container for a downhole tool comprising: identifying characteristics of the downhole tool and characteristics of a shock-sensitive sensor configured to gather environmental measurements of the downhole tool during operation of the downhole tool; fabricating a container body of the sensor container based on the characteristics of the shock-sensitive sensor and the characteristics of the downhole tool, the container body having a receiving space to which the shock-sensitive sensor is couplable, wherein a printed circuit board housing is integrated as part of the container body for receiving a printed circuit board such that the printed circuit board is within the container body, wherein the printed circuit board housing contacts at least a portion of the shock-sensitive sensor; and fabricating a shock absorber of the sensor container based on the characteristics of the shock-sensitive sensor and the characteristics of the downhole tool, wherein the shock absorber is positionable at a lateral side of the container body and configured to buffer shock forces and vibration forces acting thereupon.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 3, 5-8, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Deere et al.
	With respect to claims 3 and 16, Nakajima does not disclose a biasing assembly.  Deere et al. disclose a biasing assembly (251 or 252) which reduces axial shock to a sensor (see paragraph 25).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Nakajima by including a biasing element as taught by Deere et al. for the purpose of reducing axial shock on the sensor assembly.
With respect to claim 5, Nakajima et al. does not disclose wherein the sensor holder is at least partially constructed from resilient material.  Deere et al. disclose a sensor holder (210) at least partially constructed from resilient material (230).  As both Nakajima et al. and Deere et al. disclose sensor holders it would have been obvious to one having ordinary skill in the art to have substituted one for the other for the predictable result of providing a sensor to take measurements downhole.  
With respect to claim 6, Nakajima et al. in view of Deere et al. disclose further comprising a sensor (260/270) located predominantly within the sensor holder.
With respect to claim 7, Nakajima et al. in view of Deere et al. disclose wherein the substantially cylindrical shaped sensor holder has lengthwise oriented ribs spaced circumferentially about the sensor holder (wherein as modified the sensor of Deere would be placed in 318 - see Nakajima et al. figure 3D).

With respect to claim 12, Nakajima et al. disclose further comprising: the sensor container being elongate and having a lengthwise dimension greater than a widthwise dimension thereof (see figure 3A).  Nakajima et al. does not disclose the sensor container further comprising a biasing assembly that exerts a force directed lengthwise within the sensor container; and the biasing assembly comprising a compressible expansion member.  Deere et al. disclose a biasing assembly (251 or 252) which reduces axial shock to a sensor (see paragraph 25).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Nakajima et al. by including a biasing assembly as taught by Deere et al. for the purpose of exerting axial shock on the sensor assembly.  
With respect to claim 17, Nakajima et al. disclose wherein the sensor container further comprises a sensor holder (340) frictionally fit at least partially in the receiving space of the container body.

6.	Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. in view of Jones et al. (USP 7,507,969).
	With respect to claim 10, Nakajima et al. does not disclose a laterally exposed scalloped face.  Jones et al. disclose a laterally scalloped exposed face (50; see figure 4) which allow them to be fit in limited space and for thermal expansion of materials while providing protection from shock and vibration (see column 4 line 51-column 5 line 
	With respect to claim 18, Nakajima et al. disclose wherein the sensor container further comprises a shock absorber (318) positioned at each of two lateral sides (extensions of 318 on both sides of the assembly) of the sensor container and each shock absorber buffers shock forces and vibration forces acting respectively thereupon.  Nakajima et al. does not disclose a laterally exposed scalloped face.  Jones et al. disclose a laterally scalloped exposed face (50; see figure 4) which allow them to be fit in limited space and for thermal expansion of materials while providing protection from shock and vibration (see column 4 line 51-column 5 line 5).  It would have been obvious to one having ordinary skill in the art to have formed the shock absorber of Nakajima et al. with a scalloped face as taught by Jones et al. for the purpose of providing protection from shock and vibration while allowing for thermal expansion of materials.  

7.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al.
With respect to claim 11, Nakajima et al. does not disclose the material of the shock absorbers on each lateral side of the sensor container (see figure 3D).  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have used a resilient material, since it has been held to be within the In re Leshin, 125 USPQ 416.

8.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. in view of Deere et al. as applied to claim 12 above, and further in view of Turner et al. (USP 6,134,892).
With respect to claim 13, Nakajima et al. in view of Deere et al. does not disclose at least one Belleville washer.  Turner et al. teaches that Belleville springs can be used in place of compression springs (see column 9 lines 46-65).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted the spring in Deere et al. for a Belleville spring as Turner teaches they are equivalents in the art and the selection of these known equivalents to provide a biasing force would be within the level of ordinary skill in the art.

Response to Arguments
9.	Applicant’s arguments and amendments filed 2/8/22, with respect to the rejection(s) of claim(s) 1-20 under Durisotti et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakajima et al., as noted above.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672